07/25/2022



                                                                                           Case Number: DA 22-0335




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                       DA 22-0335

LARRY JAMES LEPPEK,

            Plaintiff and Appellant,
                                                             SECOND ORDER OF MEDIATOR
      v.
                                                                         APPOINTMENT
EVELYN MAE SHUEY,

            Defendant and Appellee.

        This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly
and timely select a mediator under M.R.App.P., 7(4),(c),
        On July 19, 2022, Mathew Stevenson was appointed as Mediator. He has since
informed this office that he declines the appointment.
        ACCORDINGLY, the appointment of Mr. Stevenson is RESCINDED; and IT IS
ORDERED THAT Travis B. Dye, whose name appears next on the list of attorneys
desiring appointment as mediators for Money Judgments appeals which is maintained
pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the mediation process
required by M.R.App.P., 7(5), and
        IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
        A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
        DATED this July 25, 2022.



                                                   Viy-.-6Am--f
                                          Bowen Greenwood, Clerk of the Supreme Court

c:     Larry James Leppek, Michael David Bybee, Travis B. Dye